                     Case 8-20-08043-ast     Doc 15       Filed 04/22/21   Entered 04/22/21 15:29:55




                                       Jeffrey P. Nolan              April 22, 2021               jnolan@pszjlaw.com




L O S A N G E L E S, C A
S A N F R A N C I S C O, C A
W I L M I N G T O N, D E
                                       The Honorable Alan S. Trust
N E W Y O R K, N Y                     United States Bankruptcy Court
                                       Eastern District of New York
10100 SANTA MONICA BLVD.
13th FLOOR                             Alfonse M. D’Amato Federal Courthouse
LOS ANGELES                            290 Federal Plaza
CALIFORNIA 90067
                                       Central Islip, New York 11722
TELEPHONE:      310/277 6910

FACSIMILE:   310/201 0760                          Re:    In re: Orion HealthCorp, Inc., et al.
                                                          Howard M. Ehrenberg v. Level 3 Communications
                                                          LLC f/d/b/a ) TW Telecom of Colorado, LLC,
                                                          Adv. Proc. No. 20-08043-AST

                                       Dear Judge Trust:

                                              We are counsel for Howard M. Ehrenberg in his capacity as
                                       Liquidating Trustee of Orion Healthcorp, Inc., et al. (the “Liquidating
                                       Trustee”) in the above referenced adversary proceeding.
SAN FRANCISCO
150 CALIFORNIA STREET
15th FLOOR
                                               The Court has rescheduled the Pretrial Conference from May
SAN FRANCISCO                          18, 2021 at 2:00 p.m. (prevailing Eastern time) to May 26, 2021 at
CALIFORNIA 94111-4500                  10:00 a.m. (prevailing Eastern time), before the Honorable Alan S.
TELEPHONE: 415/263 7000                Trust, United States Bankruptcy Judge, Courtroom 960 of the United
FACSIMILE: 415/263 7010                States Bankruptcy Court for the Eastern District of New York, 290
                                       Federal Plaza, Central Islip, NY 11722.
DELAWARE
919 NORTH MARKET STREET
                                               The Liquidating Trustee will cause this letter to be served on
17th FLOOR
P.O. BOX 8705
                                       the Office of the United States Trustee and all other parties entitled to
WILMINGTON                             receive notice.
DELAWARE 19899-8705

TELEPHONE: 302/652 4100
                                                                       Very truly yours,
FACSIMILE: 302/652 4400
                                                                       /s/ Jeffrey P. Nolan
NEW YORK
                                                                       Jeffrey P. Nolan
780 THIRD AVENUE
36th FLOOR
NEW YORK
                                       JPN:lsc
NEW YORK 10017-2024

TELEPHONE: 212/561 7700
                                       cc: Edwin H. Caldie, Esq., Kevin P. Kitchen, Esq., and Logan R.
FACSIMILE: 212/561 7777                    Kugler, Esq. (Via ECF and electronic mail)
                                           (Counsel for Defendant)
WEB:   www.pszjlaw.com

                                       DOCS_NY:42928.1 65004/003
